           Case 3:21-cv-02391-VC Document 52 Filed 09/07/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ANDREA KEY, et al.,                                 Case No. 21-cv-02391-VC
                  Plaintiffs,
                                                      ORDER GRANTING MOTION TO
           v.                                         TRANSFER; DENYING MOTION TO
                                                      DISMISS WITHOUT PREJUDICE
  SPROUT FOODS, INC.,
                                                      Re: Dkt. No. 33, 34
                  Defendant.



       The Plaintiffs are residents of California who bought Sprout Foods baby food that was

allegedly tainted by toxic heavy metals. They seek to bring California state-law claims against

Sprout Foods on behalf of a California class. But Sprout Foods and many of the non-parties it

identifies as having information relating to this lawsuit are located in and around the State of

New Jersey. And a proposed nationwide class action is pending against Sprout Foods in the

District of New Jersey. So Sprout Foods has sought to transfer this case to that district, where it
could have been filed initially, “[f]or the convenience of parties and witnesses” and “in the

interest of justice.” 28 U.S.C. § 1404(a). Because the Plaintiffs in this case filed their lawsuit

before the New Jersey plaintiffs, the first-to-file rule does not apply.

       Although it is a close question, the section 1404(a) factors favor a transfer of venue. See

Vu v. Ortho-McNeil Pharmaceutical, Inc., 602 F. Supp. 2d 1151, 1156 (N.D. Cal. 2009). The

potential consolidation with the pending action in New Jersey would reduce litigation costs and

result in a more efficient discovery process. See, e.g., Esquer v. StockX, LLC, No. 19-cv-05933-

LHK, 2020 WL 3487821, at *8 (N.D. Cal. June 26, 2020). Convenience to the parties and non-
party witnesses is less important in a world where technology makes it easy to conduct discovery
           Case 3:21-cv-02391-VC Document 52 Filed 09/07/21 Page 2 of 2




from anywhere, few cases go to trial, and technology makes remote trial testimony more

feasible. See Tate v. Brinderson Constructors, Inc., 2016 WL 7387430, at *1–2 (N.D. Cal. Dec.

21, 2016). But still, to the extent a trial is necessary, litigating in New Jersey is more convenient

for Sprout Foods and, more importantly, for the non-party witnesses Sprout Foods represents as

having relevant information about this case. Those efficiency gains outweigh the inconvenience

to the Plaintiffs and the likelihood that the case will take longer to litigate in New Jersey than it

would here. The Plaintiffs’ choice of forum is entitled to some weight because they seek to

represent a California class that was allegedly harmed within California. But the real locus of this

case is in New Jersey, where Sprout Foods’ manufacturing and marketing decisions were made.

Hawkins v. Gerber Products Company, 924 F. Supp. 2d 1208, 1215 (S.D. Cal. 2013). It is also

noteworthy that counsel for Sprout Foods has stated on the record that, if this case is transferred

to New Jersey and consolidated with the proposed nationwide class action, the company will not

object to class certification on the ground that multistate subclasses are unmanageable or

otherwise inappropriate. The other factors, such as local interest in the action and familiarity of

the forum with the applicable law, are neutral.

       Accordingly, Sprout Foods’ motion to transfer to the U.S. District Court for the District

of New Jersey is granted. The motion to dismiss is denied without prejudice to refiling it in the

transferee court.
       IT IS SO ORDERED.

Dated: September 7, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   2
